                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FRANCIS SCHAEFFER COX,

                  Plaintiff,

        v.                                                     Case No. 17-cv-338-JPG-DGW

 WILLIAM TRUE, KATHERINE SIEREVELD,
 ANGELA DUNBAR, KATHY HILL, GARY
 BURGESS, RICHARD BLYTHE, RAHSAAN
 BASKERVILLE, CHAD KRAWCYZK, FEDERAL
 BUREAU OF PRISONS and HUGH HURWITZ,

                  Defendants.

                                          JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that the following claims are dismissed

with prejudice:

   •   Count 1, to the extent it asserts an “as applied” challenge under the Fifth Amendment
       Due Process Clause to BOP PS 5265.14 and BOP PS 5270.09 against defendants
       Siereveld, Dunbar, Hill, Burgess, Blythe, Baskerville, and Krawcyzk;

   •   Count 2, a First Amendment claim against defendants Blythe, True, and Siereveld for
       disciplining plaintiff and withholding certain items of his mail between December 22,
       2016, and January 9, 2017, for allegedly conducting a business;

   •   Count 3, a First Amendment claim against defendant Hill for instructing plaintiff not to
       communicate with Joshua Ligairi and causing plaintiff not to communicate further with
       Ligairi;

   •   Count 4, a First Amendment claim against defendant Hill for approving discipline against
       plaintiff for attempting to communicate with the media, as recounted in disciplinary
       report #2882521, #2914457, and #2931834; and

   •   Count 6, a claim against defendants Dunbar, True, and Siereveld for negligence for
       failing to prevent the conspiracy alleged in Count 5 in violation of Plaintiff’s First and
       Fifth Amendment rights pursuant to 42 U.S.C. § 1986;
       IT IS FURTHER ORDERED AND ADJUDGED that the following claims are dismissed
without prejudice:

   •   Count 1, to the extent it asserts a facial challenge under the Fifth Amendment Due
       Process Clause to BOP PS 5265.14 and BOP PS 5270.09 against defendants Hurwitz and
       True;

   •   Count 5, a claim against defendants True, Siereveld, Dunbar, Hill, Burgess, Blythe,
       Baskerville, and Krawcyzk for conspiracy to violate plaintiff’s First and Fifth
       Amendment rights in violation of 42 U.S.C. § 1985(3) by retaliating against plaintiff for
       receiving a letter from Ligairi;

   •   Count 7, a claim against defendant Dunbar for denying plaintiff’s Fifth Amendment due
       process rights when she transferred him from USP Marion’s general population to the
       Communications Management Unit on August 30, 2016;

   •   Count 8, a claim against defendant Dunbar for retaliation for plaintiff’s exercise of First
       Amendment rights when she transferred him from USP Marion’s general population to
       the Communications Management Unit on August 30, 2016;

   •   Count 9, a claim against defendant Burgess for retaliation by substantiating incident
       reports #2882521 and #2914557 without sufficient evidence in violation of plaintiff’s
       First Amendment rights;

   •   Count 10, a claim against defendant Baskerville for retaliation by substantiating incident
       report #2931834 without sufficient evidence in violation of plaintiff’s First Amendment
       rights;

   •   Count 11, a claim against defendant Krawcyzk for retaliation by substantiating incident
       report #2882521 without sufficient evidence in violation of plaintiff’s First Amendment
       rights;

   •   Count 12, a claim against defendant Burgess for depriving plaintiff of his Fifth
       Amendment due process rights by substantiating incident reports #2882521, #2914457,
       and #2931834 without sufficient evidence;

   •   Count 13, a claim against defendant Krawcyzk for violation of plaintiff’s Fifth
       Amendment due process rights by referring the incident report #2882521 to a
       Disciplinary Hearing Officer despite knowing that the report was unsupported by
       evidence;

   •   Count 14, a claim against defendant Baskerville for violating plaintiff’s Fifth Amendment
       due process rights by substantiating incident report #2931834 without sufficient
       evidence; and


                                                 2
  •   Count 15, a claim against defendant Blythe for violating plaintiff’s Fifth Amendment due
      process rights by issuing incident reports #2882521, #2914557, and #2967316, and
      against defendants Blythe and Siereveld for violating plaintiff’s Fifth Amendment due
      process rights by issuing incident report #2931834, despite knowing the reports were
      false.

DATED: January 3, 2019

                                          MARGARET M. ROBERTIE, Clerk of Court

                                          s/Tina Gray, Deputy Clerk



Approved:    s/ J. Phil Gilbert
             J. PHIL GILBERT
             DISTRICT JUDGE




                                             3
